Judgment and order affirmed, with costs. Held, that while the statute* has a broader significance than indicated in the memorandum of the trial court, we think it does not apply to a case like the one at bar, where the party sought to he charged obtained possession of the cans lawfully and with the consent of the owner. All concurred, except Williams, J., who dissented upon the ground that the trial court and the majority of this court place an improper construction upon the statute, and that under the evidence the cáse was one for the jury, and Spring, J., who dissented.

 See Dom. Com. Law (Law’s of 1896, chap. 376) § 39, as amd. by Laws of 1900, chap. 543 and Laws of 1903, chap. 483.— [Rep.